— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 28, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner which disqualified claimant from receiving benefits because she lost employment through her own misconduct in connection therewith. Claimant’s explanation for her admitted refusal to carry out the floor manager’s order raised questions of fact and credibility. The board’s resolution of the issues was one within its province, and, since it was *1004supported by substantial evidence, we must affirm (cf. Matter of Lester [Catherwood], 30 AD2d 1025). Claimant’s assertion that the board’s decision was based solely on hearsay overlooks the fact that claimant herself testified that she refused to carry out the manager’s order and that the board found the order to be a reasonable one. Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.